Case 2:16-cv-04790-SJF-AYS Document 39 Filed 10/26/18 Page 1 of 1 PageID #: 177




LAURA CURRAN                                                         JARED A. KASSCHAU
County Executive                                                       County Attorney


                                                                      RALPH J. REISSMAN
                                                                      Deputy County Attorney



                                      COUNTY OF NASSAU
                               OFFICE OF THE COUNTY ATTORNEY
                                          One West Street
                                   Mineola, New York 11501-4820
                                TEL. 516-571-3046 FAX 516-571-3058

                                                                   October 26, 2018
Via ECF
Hon. Sandra J. Feurstein
United States District Court
100 Federal Plaza
Central Islip, NY 11722

               Re: Peter Schojan v. County of Nassau (16-CV-04790) (SJF)(AYS)

Dear Judge Feurstein:

         This office represents defendants, County of Nassau, Nassau County Sheriff Michael
Sposato and Nassau County Deputy Sheriff Robert Mastropieri in the above-referenced action,
which has been settled by payment of the settlement check on October 17, 2018. The purpose of
this letter is respectfully request that the Show Cause hearing scheduled for November 1, 2018 at
11:15 a.m. be adjourned to December 3, 2018 due to a conflict in my schedule due to long-
scheduled depositions in the federal courthouse in Brooklyn on November 1, 2018. Specifically,
I will be defending two depositions in the Brooklyn courthouse on November 1, 2018, the first
deposition of a Nassau County Detective at 10:00 a.m., and the second deposition, of a Nassau
County Assistant District Attorney, at 1:30 p.m. in the case of Khalid Wisdom v. County of
Nassau, 16-CV-01728 (DRH)(AYS). Therefore, defendants respectfully request that the Show
Cause hearing scheduled for November 1, 2018 at 11:15 a.m. be adjourned to December 3, 2018.
As always, Nassau County thanks Your Honor you for your attention and consideration in this
matter.

                                                                   Respectfully submitted,

                                                                   /s/ Ralph J. Reissman
                                                                   RALPH J. REISSMAN
                                                                   Deputy County Attorney

cc: Robert La Reddola, Esq., Attorney for Plaintiff
